Citation Nr: 9933428	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-03 887	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
June 1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the RO which denied service connection for a psychiatric 
disorder.

In December 1996, the veteran requested a Travel Board 
hearing.  In March 1999, the veteran was mailed notice of his 
scheduled May 1999 Travel Board hearing.  The notice was 
mailed to the address of record; however, such notice was 
returned as undeliverable.  The RO contacted the post office 
requesting information on the veteran's address.  The RO was 
informed that the veteran's forwarding order had expired.  
The U.S. Court of Appeals for Veterans Claims has held that 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  The file shows the 
VA has taken all reasonable steps to locate the veteran, 
without success.  Given the circumstances, the Board must 
adjudicate the veteran's claim based on the evidence of 
record.  


FINDING OF FACT

The veteran has not submitted any competent medical evidence 
showing that he currently has a psychiatric disorder which is 
related to service.


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from March 1989 to 
June 1990.  His service medical records show that in April 
1990 he underwent psychiatric evaluation.  Mental status 
examination revealed the veteran to be alert and oriented.  
His speech and thinking were normal.  He displayed a 
predominately passive-dependent personality style.  He 
reported recurrent nonspecific suicidal ideation with no 
current intent, plans, or associated behaviors.  The 
diagnoses were marital problems, occupational problem, and a 
personality disorder NOS (not otherwise specified) with 
borderline and passive-aggressive features.  The doctor 
recommended an administrative separation.  On a medical 
history form for a May 1990 service discharge examination, 
the veteran complained of depression due to marital problems.  
In June 1990, he was administratively discharged from 
service; his discharge document, DD Form 214, indicates the 
reason for discharge was a personality disorder.

In July 1995, the veteran filed a claim of service connection 
for a psychiatric disorder.  He stated he was discharged due 
to a personality disorder in 1990.  He reported post-service 
psychiatric treatment beginning in late 1994.  He stated he 
was disabled from his present job due to major depression, an 
anxiety disorder, and a dysthymic disorder.  

In August 1995, the RO sent the veteran a letter and asked 
him to submit medical evidence of treatment since service.  
He did not respond.

In January 1996, the RO denied service connection for a 
psychiatric disorder.

In an October 1996 notice of disagreement, the veteran stated 
he had a psychiatric disorder related to military service.  
He reported he was on disability due to a depressive/anxiety 
disorder.  He stated he was discharged from the military due 
to a psychiatric disorder.

In his December 1996 substantive appeal, the veteran claimed 
he had a psychiatric disorder when he was in service but was 
then misdiagnosed as having only a personality disorder.

A December 1996 private psychiatric evaluation report notes 
that history was reported by the veteran himself.  It was 
noted the veteran blamed his symptomatology on his military 
experience, which was from 1989 to 1990, and felt victimized 
by excessively strict rules and regulations in service, 
particularly those regarding living arrangements for him and 
his wife.  The veteran reported he was diagnosed as having a 
personality disorder in service in 1990, and said that after 
service he began receiving psychiatric treatment in 1994.  He 
stated that since 1994 he had been diagnosed as having 
various psychiatric disorders, including major depressive 
disorder, dysthymic disorder, and a panic disorder.  The 
veteran reported he was now divorced and living with his 
girlfriend.  Following the current examination, the 
impression was that the veteran had a combination of 
significant depression, anxiety, panic attacks, and obsessive 
compulsive symptoms.  The examiner reported that the 
veteran's symptoms appeared to have been ongoing for about 
the past 7 years.  The diagnoses were moderate to severe 
major depressive disorder without psychotic features, panic 
disorder with agoraphobia, rule out dysthymic disorder, and 
rule out obsessive compulsive disorder.

During a May 1997 RO hearing, the veteran asserted that he 
had a psychiatric disorder which began in service.  He stated 
he had no psychiatric problems prior to service.  He stated 
his psychiatric problems developed due to various problems he 
encountered in service which mainly involved his housing 
situation.  He stated he received marital counseling in 
service.  The veteran noted he was diagnosed as having a 
personality disorder during service in 1990, and was 
discharged for such.  He stated that after service he first 
received psychiatric counseling in October 1994, and since 
then had been diagnosed as having major depression, depressed 
mood, and generalized anxiety disorder.  He noted he had been 
disabled for a period but had returned to work.  He claimed 
that his psychiatric symptoms in service were similar to ones 
he experienced now.  The veteran's friend testified that he 
had known the veteran for 2 years and was aware of his 
psychiatric problems.  The friend related that it was his 
opinion that the veteran was misdiagnosed in service; he felt 
the veteran had a psychiatric disorder and not just a 
personality disorder in service.  The veteran and his 
representative indicated that subsequent to the hearing they 
would obtain and submit additional records, including 
psychiatric treatment records since 1994 and a statement from 
the veteran's ex-wife.  Such records were never submitted.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's service medical records show he was diagnosed 
as having a personality disorder and was administratively 
discharge from service in 1990 due to such disorder.  A 
personality disorder is not a disability for VA compensation 
purposes and may not be service connected.  38 C.F.R. § 
3.303(c).

There is no evidence of a psychosis within the year after 
service as required for a presumption of service incurrence 
for such condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran reports that in late 1994, over 4 years after 
service, he began receiving psychiatric treatment.  He has 
not submitted all treatment records since 1994, although he 
was given an opportunity to do so.  The only post-service 
medical records consists of a December 1996 psychiatric 
evaluation report.  This shows current diagnoses of major 
depressive disorder without psychotic features, a panic 
disorder with agoraphobia, rule out dysthymic disorder, and 
rule out obsessive compulsive disorder.  

The Board notes the veteran, his friend, and his 
representative argue that his current psychiatric diagnoses 
were present in service but misdiagnosed as a personality 
disorder.  However, no medical evidence has been submitted to 
support this assertion; as laymen, they have no competence to 
give a medical opinion on diagnoses or causation, and their 
statement on such matters do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  The 
veteran has not submitted any competent medical evidence to 
link the post-service diagnoses with his active duty.  
Without such competent medical evidence of causality, the 
service connection claim cannot be well grounded.  Caluza, 
supra.  The Board notes that the 1996 medical report 
indicates that history was obtained directly from the 
veteran, he blamed service for his current symptoms, and it 
appeared his problems had been ongoing for about the past 7 
years.  From the context of the report, it appears the doctor 
was only reciting the veteran's self-reported lay history.  
Consequently, such statement does not constitute competent 
medical evidence of causality and is insufficient to make the 
claim well grounded.  LeShore v. Brown, 8 Vet.App. 406 (1995)

In the absence of medical evidence of a nexus between service 
and a current psychiatric disorder, the claim for service 
connection for a psychiatric disorder is implausible, and 
thus the claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

